STATE OF MINNESOTA
                                                                        flJanuary 27, 2016

                                  IN SUPREME COURT                          Om~EOF
                                                                        APPB.lAlECcuns
                                         A15-1632


In re Petition for Disciplinary Action against
Kent E. Nyberg, a Minnesota Attorney,
Registration No. 0080159.


                                        ORDER

       By order filed on December 16,2015, we suspended respondent Kent E. Nyberg for

a minimum of 30 days, effective 14 days from the date of the filing of the order.

Respondent has filed an affidavit seeking reinstatement in which he states that he has fully

complied with the terms of the suspension order, except for successful completion of the

professional responsibility portion of the state bar examination. The Director of the Office

of Lawyers Professional Responsibility does not oppose the request.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       I.     Effective January 29, 2016, respondent Kent E. Nyberg is conditionally

reinstated to the practice of law in the State of Minnesota and is placed on probation for 2

years, subject to the following conditions:

       (a)    Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with this probation. Respondent shall
       promptly respond to the Director's correspondence by its due date.
       Respondent shall provide the Director with a current mailing address and
       shall immediately notify the Director of any change of address. Respondent
       shall cooperate with the Director's investigation of any allegations of
       unprofessional conduct that may come to the Director's attention. Upon the
Director's request, respondent shall provide authorization for the release of
information and documentation to verify respondent's compliance with the
terms of this probation;

(b)  Respondent shall abide by the Minnesota Rules of Professional
Conduct;

(c)     Respondent shall be supervised by a licensed Minnesota attorney,
appointed by the Director, to monitor compliance with the terms of this
probation. Within 14 days from the date of the filing ofthis order, respondent
shall provide the Director with the names of three attorneys who have agreed
to be nominated as respondent's supervisor. If, after diligent effort,
respondent is unable to locate a supervisor acceptable to the Director, the
Director shall seek to appoint a supervisor. Until a supervisor has signed a
consent to supervise, respondent shall, on the first day of each month, provide
the Director with an inventory of client files as described in paragraph (d)
below. Respondent shall make active client files available to the Director
upon request;

(d)     Respondent shall cooperate fully with the supervisor's efforts to
monitor compliance with this probation. Respondent shall contact the
supervisor and schedule a minimum of one in-person meeting per calendar
quarter. Respondent shall submit to the supervisor an inventory of all active
client files by the first day of each month during the probation. With respect
to each active file, the inventory shall disclose the client name, type of
representation, date opened, most recent activity, next anticipated action, and
anticipated closing date. Respondent's supervisor shall file written reports
with the Director at least quarterly, or at such more frequent intervals as the
Director may reasonably request;

(e)     Respondent shall initiate and maintain office procedures that ensure
that there are prompt responses to correspondence, telephone calls, and other
important communications from clients, courts, and other persons interested
in matters that respondent is handling, and that will ensure that respondent
regularly reviews each and every file and completes legal matters on a timely
basis; and

(f)    Within 30 days from the date of the filing of this order, respondent
shall provide to the Director and to the supervisor, if any, a written plan
outlining office procedures designed to ensure that respondent is in
compliance with probation requirements. Respondent shall provide progress
reports as requested; and




                                      2
       2.     By December 16, 2016, respondent shall comply with Rule 18(e)(3), Rules

on Lawyers Professional Responsibility (RLPR), by filing with the Clerk of Appellate

Courts and serving upon the Director proof of successful completion of the professional

responsibility portion of the state bar examination. Failure to do so shall result in automatic

re-suspension, as provided in Rule 18( e)(3 ), RLPR.


       Dated: January 27, 2016                     BY THE COURT:




                                                   David R. Stras
                                                   Associate Justice




                                               3